 

Exhibit 10.3

 



STOCK ESCROW AGREEMENT

 

STOCK ESCROW AGREEMENT, dated as of July 27, 2017 (the “Agreement”) by and among
Pensare Acquisition Corp., a Delaware corporation (the “Company”), Pensare
Sponsor Group LLC, a Delaware limited liability company (the “Sponsor”), MasTec,
Inc., a Florida corporation, and the other parties hereto named on Exhibit A
attached hereto (together with the Sponsor, the “Initial Holders”), and
Continental Stock Transfer & Trust Company (the “Escrow Agent”).

 

WHEREAS, the Company has entered into an Underwriting Agreement, dated July 27,
2017 (the “Underwriting Agreement”), with EarlyBirdCapital, Inc. (the
“Representative”), acting as representative of the several underwriters
(collectively, the “Underwriters”), pursuant to which, among other matters, the
Underwriters have agreed to purchase in a public offering (the “IPO”) 27,000,000
units (plus up to 4,050,000 units to cover over-allotments, if any) (the
“Units”) of the Company’s securities, each Unit consisting of one share of the
Company’s common stock, par value $0.001 per share (the “Common Stock”), one
right to receive one-tenth (1/10) of one share of Common Stock upon the
consummation of an initial business combination, and one-half of one warrant (a
“Warrant”), each whole Warrant entitling the holder to purchase one share of
Common Stock, all as more fully described in the Company’s Prospectus dated July
27, 2017 (“Prospectus”), comprising part of the Company’s Registration
Statements on Form S-1 (File Nos. 333-219162 and 333-219518) under the
Securities Act of 1933, as amended (the “Registration Statement”), declared
effective on July 27, 2017 (the “Effective Date”);

 

WHEREAS, the Initial Holders have agreed, as a condition to the Underwriters’
obligation to purchase the Units pursuant to the Underwriting Agreement and to
offer them to the public, to deposit all of the number of shares of Common Stock
as set forth opposite each Initial Holder’s name on Exhibit A attached hereto,
in the aggregate 7,762,500 shares, which includes all shares of Common Stock
outstanding prior to the date of the closing of the IPO (the “Closing Date”), up
to 1,012,500 shares of which will be forfeited if the Underwriters’
over-allotment option is not exercised in full (the “Founder Shares” or “Escrow
Shares”), in escrow with the Escrow Agent as hereinafter provided; and

 

WHEREAS, the Company and the Initial Holders desire that the Escrow Agent accept
the Escrow Shares, in escrow, to be held and disbursed as hereinafter provided.

 

IT IS AGREED:

 

1.            Appointment of Escrow Agent. The Company and the Initial Holders
hereby appoint the Escrow Agent to act in accordance with and subject to the
terms of this Agreement, and the Escrow Agent hereby accepts such appointment
and agrees to act in accordance with and subject to such terms.

 

2.            Deposit of Escrow Shares. On or before the Closing Date, the
Initial Holders shall deliver to the Escrow Agent certificates representing
their respective Escrow Shares, in proper transfer order with Medallion
guaranteed stock powers, to be held and disbursed subject to the terms and
conditions of this Agreement. The Initial Holders acknowledge and agree that the
certificates representing the Escrow Shares will bear a legend to reflect the
deposit of such Escrow Shares under this Agreement.

 

3.            Disbursement of the Escrow Shares. The Escrow Agent shall hold the
Escrow Shares until the termination of the Escrow Period (as defined below). In
the case of the Escrow Shares, the “Escrow Period” shall be the period beginning
on the date the certificates representing the Escrow Shares are deposited with
the Escrow Agent and ending on the earliest of (x) the first anniversary of the
completion of the Company’s initial business combination (as such term is
defined in the Registration Statement), (y) such time subsequent to the
Company’s initial business combination as the last sales price of the Company’s
Common Stock equals or exceeds $12.50 per share (as adjusted for stock splits,
stock dividends, reorganizations, recapitalizations and the like) for any 20
trading days within any 30-trading day period, and (z) the date on which the
Company completes a liquidation, merger, stock exchange or other similar
transaction after the Company’s initial business combination that results in all
of the Company’s stockholders having the right to exchange their shares of
Common Stock for cash, securities or other property.

 



 

 

 

On the termination date of the Escrow Period, the Escrow Agent shall, upon
written instructions from the Company, disburse the Escrow Shares to the Initial
Holders; provided, however, that if the Escrow Agent is notified by the Company,
with written notice to the Initial Holders, pursuant to Section 6.6 hereof that
up to an aggregate of 937,500 of the Escrow Shares have been forfeited because
the Underwriters did not exercise their over-allotment option in full then the
Escrow Agent shall promptly destroy the certificates representing such Escrow
Shares (or portion thereof, as applicable). In addition, notwithstanding
anything to the contrary contained herein, the Escrow Agent shall disburse the
Escrow Shares to the Initial Holders upon being notified by the Company that the
trust account into which substantially all of the proceeds of the IPO has been
deposited as described in the Prospectus (the “Trust Account”) is being
liquidated because the Company has been unable to consummate its initial
business combination within the required time frame. The Escrow Agent shall have
no further duties hereunder after the disbursement or destruction of the Escrow
Shares in accordance with this Section 3.

 

4.            Rights of Initial Holders in Escrow Shares.

 

4.1          Voting Rights as a Stockholder. Subject to the terms of the Insider
Letter described in Section 4.4 hereof and except as herein provided, the
Initial Holders shall retain all of their rights as stockholders of the Company
during the Escrow Period, including, without limitation, the right to vote the
Escrow Shares.

 

4.2          Dividends and Other Distributions in Respect of the Escrow Shares.
During the Escrow Period, all dividends payable in cash with respect to the
Escrow Shares shall be paid to the Initial Holders, but all dividends payable in
stock or other non-cash property with respect to all of the Escrow Shares
(“Non-Cash Dividends”) shall be delivered to the Escrow Agent to hold in
accordance with the terms hereof. As used herein, the term “Escrow Shares” shall
be deemed to include the Non-Cash Dividends distributed thereon, if any.

 

4.3          Restrictions on Transfer. During the applicable Escrow Period, no
sale, transfer or other disposition may be made of any or all of the Escrow
Shares except (i) to the Company’s officers, directors, employees, consultants
or their affiliates, (ii) to an Initial Holder’s officers, directors, employees
or members; (iii) to relatives and trusts of the Initial Holder for estate
planning purposes; (iv) by virtue of the laws of descent and distribution upon
death of an Initial Holder; (v) pursuant to a qualified domestic relations
order; (vi) by private sales made at or prior to the consummation of a business
combination at prices no greater than the price at which the shares were
originally purchased; (vii) in the case of MasTec, by it to its direct or
indirect wholly-owned subsidiaries; or (viii) to the Company for no value for
cancellation in connection with the consummation of a business combination;
provided, however, that in the case of clauses (i) through (vii), except with
the Company’s prior written consent, these permitted transferees must enter into
a written agreement agreeing to be bound by these transfer restrictions. Even if
transferred in accordance with this Section 4.3, the Escrow Shares will remain
subject to this Agreement and may be released from escrow only in accordance
with Section 3 hereof. During the applicable Escrow Period, the Sponsor shall
not pledge or grant a security interest in the Escrow Shares or grant a security
interest in its rights under this Agreement. The Escrow Shares shall bear the
legend provided on Exhibit B attached hereto.

 

4.4          Insider Letters. Each Initial Holder has executed a letter
agreement with the Representative and the Company, dated as of the Effective
Date, and which is filed as an exhibit to the Registration Statement (each an
“Insider Letter”), which contains certain rights and obligations of such Initial
Holder with respect to the Company, including, but not limited to, certain
voting obligations in respect of the Escrow Shares.

 

5.            Concerning the Escrow Agent.

 

5.1          Good Faith Reliance. The Escrow Agent shall not be liable for any
action taken or omitted by it in good faith and in the exercise of its own best
judgment, and may rely conclusively and shall be protected in acting upon any
order, notice, demand, certificate, opinion or advice of counsel (including
counsel chosen by the Escrow Agent, which counsel may be company counsel),
statement, instrument, report or other paper or document (not only as to its due
execution and the validity and effectiveness of its provisions, but also as to
the truth and acceptability of any information therein contained) which is
believed by the Escrow Agent to be genuine and to be signed or presented by the
proper person or persons. The Escrow Agent shall not be bound by any notice or
demand, or any waiver, modification, termination or rescission of this Agreement
unless evidenced by a writing delivered to the Escrow Agent signed by the proper
party or parties and, if the duties or rights of the Escrow Agent are affected,
unless it shall have given its prior written consent thereto.

 



2 

 

 

5.2          Indemnification. The Escrow Agent shall be indemnified and held
harmless by the Company from and against any expenses, including reasonable
counsel fees and disbursements, or loss suffered by the Escrow Agent in
connection with any action taken by it hereunder, action, suit or other
proceeding involving any claim which in any way, directly or indirectly, arises
out of or relates to this Agreement, the services of the Escrow Agent hereunder,
or the Escrow Shares held by it hereunder, other than expenses or losses arising
from the gross negligence, willful misconduct or bad faith of the Escrow Agent.
Promptly after the receipt by the Escrow Agent of notice of any demand or claim
or the commencement of any action, suit or proceeding, the Escrow Agent shall
notify the other parties hereto in writing. In the event of the receipt of such
notice, the Escrow Agent, in its sole discretion, may commence an action in the
nature of interpleader in an appropriate court to determine ownership or
disposition of the Escrow Shares or it may deposit the Escrow Shares with the
clerk of any appropriate court or it may retain the Escrow Shares pending
receipt of a final, non-appealable order of a court having jurisdiction over all
of the parties hereto directing to whom and under what circumstances the Escrow
Shares are to be disbursed and delivered. The provisions of this Section 5.2
shall survive in the event the Escrow Agent resigns or is discharged pursuant to
Sections 5.5 or 5.6 below.

 

5.3          Compensation. The Escrow Agent shall be entitled to reasonable
compensation from the Company for all services rendered by it hereunder, as set
forth on Exhibit C hereto. The Escrow Agent shall also be entitled to
reimbursement from the Company for all reasonable expenses paid or incurred by
it in the administration of its duties hereunder including, but not limited to,
all counsel, advisors’ and agents’ fees and disbursements and all taxes or other
governmental charges.

 

5.4          Further Assurances. From time to time on and after the date hereof,
the Company and the Initial Holders shall deliver or cause to be delivered to
the Escrow Agent such further documents and instruments and shall do or cause to
be done such further acts as the Escrow Agent shall reasonably request to carry
out more effectively the provisions and purposes of this Agreement, to evidence
compliance herewith or to assure itself that it is protected in acting
hereunder.

 

5.5          Resignation. The Escrow Agent may resign at any time and be
discharged from its duties as escrow agent hereunder by its giving the other
parties hereto written notice and such resignation shall become effective as
hereinafter provided. Such resignation shall become effective at such time that
the Escrow Agent shall turn over to a successor escrow agent appointed by the
Company and approved by the Representative, which approval will not be
unreasonably withheld, conditioned or delayed, the Escrow Shares held hereunder.
If no new escrow agent is so appointed within the 60 day period following the
giving of such notice of resignation, the Escrow Agent may deposit the Escrow
Shares with any court it reasonably deems appropriate in the State of New York.

 

5.6          Discharge of Escrow Agent. The Escrow Agent shall resign and be
discharged from its duties as escrow agent hereunder if so requested in writing
at any time by all of the other parties hereto, jointly, provided, however, that
such resignation shall become effective only upon acceptance of appointment by a
successor escrow agent as provided in Section 5.5.

 

5.7          Liability. Notwithstanding anything herein to the contrary, the
Escrow Agent shall not be relieved from liability hereunder for its own gross
negligence, fraud or willful misconduct.

 

6.            Miscellaneous.

 

6.1          Governing Law. This Agreement shall for all purposes be deemed to
be made under and shall be construed in accordance with the laws of the State of
New York without reference to its principles of conflicts of law which would
require the application of the laws of another jurisdiction. Each of the parties
hereby agrees that any action, proceeding or claim against it arising out of or
relating in any way to this Agreement shall be brought and enforced in the
courts of the State of New York or the United States District Court for the
Southern District of New York, and irrevocably submits to such personal
jurisdiction, which jurisdiction shall be exclusive. Each of the parties hereby
waives any objection to such exclusive jurisdiction and that such courts
represent an inconvenient forum.

 



3 

 

 

6.2          Entire Agreement. This Agreement and the Insider Letters contain
the entire agreement of the parties hereto with respect to the subject matter
hereof and, except as expressly provided herein, may not be changed or modified
except by an instrument in writing signed by the party to be charged. In
connection with any proposed amendment, the Escrow Agent may request an opinion
of the Company’s counsel as to the validity of the proposed amendment as a
condition to its execution of said amendment.

 

6.3          Headings. The headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation thereof.

 

6.4          Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the respective parties hereto and their legal representative,
successors and assigns.

 

6.5          Notices. Any notice or other communication required or which may be
given hereunder shall be in writing and either be delivered personally or by
private national courier service, or be mailed, certified or registered mail,
return receipt requested, postage prepaid, and shall be deemed given when so
delivered personally or by private national courier service, or, if mailed, four
business days after the date of mailing, in the case of the Initial Holders to
the addresses listed on Exhibit A attached hereto, and to the other parties as
follows:

 

if to the Escrow Agent, to:

 

Continental Stock Transfer & Trust Company
One State Street Plaza, 30th Floor
New York, New York 10004
Attn: Steven G. Nelson or Sharmin Carter
Fax No.: (212) 509-5150

 

if to the Company, to:

 

Pensare Acquisition Corp.
1720 Peachtree Street
Suite 629
Atlanta, Georgia 30309
Attn: Darrell J. Mays

 

and a copy, which shall not constitute notice, to:

 

Greenberg Traurig, LLP
Metlife Building

200 Park Avenue,
New York, New York 10166
Attn: Alan Annex, Esq.
Fax No.: (212) 801-6400
 

if to the Initial Holders, to the addresses set forth in Exhibit A hereto.

 

A copy of any notice sent hereunder shall be sent to:

 

EarlyBirdCapital, Inc.
One Huntington Quadrangle, Suite 4C18
Melville, New York 11747
Attn: Eileen Moore

 



4 

 

 

with a copy, to:

 

Graubard Miller
The Chrysler Building
405 Lexington Avenue, 11th Floor
New York, New York 10174
Attn: David Alan Miller, Esq.
Fax No.: (212) 818-8881

 

The parties may change the persons and addresses to which the notices or other
communications are to be sent by giving written notice to any such change in the
manner provided herein for giving notice.

 

6.6          Liquidation of Company; Forfeiture. The Company shall give the
Escrow Agent prompt written notification of (i) the liquidation of the Trust
Account or (ii) forfeiture of up to an aggregate of 937,500 Escrow Shares held
by the Initial Holders to the extent the Underwriters’ over-allotment option is
not exercised in full, as further described in the Registration Statement.

 

6.7          Trust Account Waiver. Notwithstanding anything herein to the
contrary, the Escrow Agent hereby waives any and all right, title, interest,
demand, damages, action, causes of action or claim of any kind whatsoever, known
or unknown, foreseen or unforeseen, in law or equity (a “Claim”) that it has or
may have against the Company or in or to any distribution of the Trust Account,
and hereby agrees not to seek recourse, reimbursement, payment or satisfaction
for any Claim against the Trust Account for any reason whatsoever.

 

6.8          Third-Party Beneficiaries. Each Initial Holder hereby acknowledges
that the Underwriters, including, without limitation, the Representative, are
third-party beneficiaries of this Agreement and this Agreement cannot be
modified or changed without the prior written consent of the Representative.

 

6.9          Counterparts. This Agreement may be executed in several
counterparts each one of which shall constitute an original and may be delivered
by facsimile transmission and together shall constitute one instrument.

 

[Remainder of page intentionally left blank]

 



5 

 

 

IN WITNESS WHEREOF, the Company has caused the execution of this Agreement as of
the date first above written.





        PENSARE ACQUISITION CORP.         By: /s/ Darrell J. Mays    
Name:  Darrell J. Mays     Title:  Chief Executive Officer         CONTINENTAL
STOCK TRANSFER & TRUST COMPANY       By: /s/ Henry Farrell     Name: Henry
Farrell     Title: Vice President         PENSARE SPONSOR GROUP, LLC       By:
/s/ Darrell J. Mays     Name:  Darrell J. Mays     Title:  Managing Member      
  MASTEC, INC.         By: /s/ Paul DiMarco     Name: Paul DiMarco     Title:
Senior Vice President & Treasurer         /s/ Klaas Baks   Name: Klaas Baks    
    /s/ Suzanne Shank   Name: Suzanne Shank         /s/ Dennis Lockhart   Name:
Dennis Lockhart       /s/ U. Bertram Ellis, Jr.   Name: U. Bertram Ellis, Jr.  
    /s/ Karl Krapek   Name: Karl Krapek       /s/ Rayford Wilkins, Jr.   Name:
Rayford Wilkins, Jr.



 



[Signature Page to Securities Escrow Agreement]

 





 

 

  

EXHIBIT A

 

LIST OF INITIAL HOLDERS

 

Name   Founder Shares      

Pensare Sponsor Group, LLC
1720 Peachtree Street, Suite 629



Atlanta, GA 30309 

  5,818,500 (up to 783,460 of which will be forfeited if the Underwriters’
over-allotment option is not exercised in full)      

MasTec, Inc.
800 S. Douglas Road, 12th Floor



Coral Gables, Florida 33134



Attn:       Chief Financial Officer



General Counsel

  1,701,000 shares (up to 229,040 of which will be forfeited if the
Underwriters’ over-allotment option is not exercised in full)      

Klaas Baks



1720 Peachtree Street, Suite 629



Atlanta, GA 30309 

  27,000      

Suzanne Shank



1720 Peachtree Street, Suite 629



Atlanta, GA 30309



  27,000      

Dennis Lockhart



1720 Peachtree Street, Suite 629



Atlanta, GA 30309



  27,000      

U. Bertram Ellis, Jr.



1720 Peachtree Street, Suite 629



Atlanta, GA 30309



  27,000      

Karl Krapek



1720 Peachtree Street, Suite 629



Atlanta, GA 30309



  27,000      

Rayford Wilkins, Jr.



1720 Peachtree Street, Suite 629



Atlanta, GA 30309



  108,000

 



 Exhibit A-1

 

  

EXHIBIT B

 

LEGEND

 

The following legend shall be included on the certificates representing the
Founder Shares:

 

“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAWS AND NEITHER THE SECURITIES
NOR ANY INTEREST THEREIN MAY BE OFFERED, SOLD, TRANSFERRED, PLEDGED OR OTHERWISE
DISPOSED OF EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH
ACT OR SUCH LAWS OR AN EXEMPTION FROM REGISTRATION UNDER SUCH ACT AND SUCH LAWS
WHICH, IN THE OPINION OF COUNSEL, IS AVAILABLE.

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO THE TERMS OF A
STOCK ESCROW AGREEMENT AND MAY NOT BE OFFERED, SOLD, TRANSFERRED, PLEDGED OR
OTHERWISE DISPOSED DURING THE TERM OF THE ESCROW AGREEMENT.”

 



 Exhibit B-1

 

  

EXHIBIT C

 

ESCROW AGENT FEES

 

$200 escrow agent fee per month to be billed on the Closing Date.

 



 Exhibit C-1